       Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 1 of 23 PageID: 1




Ryan W. O’Donnell
VOLPE KOENIG
830 Bear Tavern Road, Suite 303
Ewing, NJ 08628
Phone: (609) 924-0109
E-mail: RODonnell@vklaw.com

Attorney for Movant
TQ Delta, LLC

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

                                           C.A. No. 21-______________ -
 TQ DELTA, LLC,
                                           TQ DELTA, LLC’S BRIEF IN
                     Movant,               SUPPORT OF ITS MOTION TO
                                           COMPEL SAMSUNG
              v.                           ELECTRONICS AMERICA, INC.
                                           TO COMPLY WITH
 SAMSUNG ELECTRONICS                       SUBPOENAS
 AMERICA, INC.
                                           Motion Day: October 4, 2021
                     Respondent.
                                           Oral Argument Requested




6991547.1
       Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 2 of 23 PageID: 2




                                        TABLE OF CONTENTS

I.      BACKGROUND ............................................................................................. 1
II.     LEGAL STANDARD ..................................................................................... 6
III.    ARGUMENT ................................................................................................... 7
             A. TQ Delta’s Subpoena Are Reasonable And Do Not Impose Undue
                Burden .................................................................................................. 8
             B. SEA’s Contention that the Operators/Defendants Possess the
                Requested Documents is Factually Inaccurate and does not Justify
                its Refusal to Comply with the Subpoenas ........................................11
             C. SEA’s Contention that it is Difficult to Search for the Requested
                Documents is not a Basis for Refusal to Comply with the
                Subpoenas........................................................................................... 14
             D. SEA Should be Compelled to Appear for its Deposition after it
                Produces the Requested Documents ..................................................17

III.    CONCLUSION..............................................................................................18




                                                         -i-
6991547.1
       Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 3 of 23 PageID: 3




                                   TABLE OF AUTHORITIES



Cases                                                                                                 Page(s)

Camden Iron & Metal, Inc. v. Marubeni Am. Corp.,
    138 F.R.D. 438 (D.N.J. 1991) .......................................................................16

Gerawan Farming v. Prima Bella Produce, Inc.,
     2011 U.S. Dist. LEXIS (E.D. Cal. May 18, 2011) ........................................ 14

Glass Egg Digital Media v. Gameloft, Inc.,
      2019 U.S. Dist. LEXIS 149896 (N.D. Cal. Sept. 3, 2019) ............................13

Harris v. City of Philadelphia,
      47 F.3d 1311 (3d Cir. 1995) ....................................................................14, 15

In re Benicar (Olmesartan) Prods. Liab. Litig.,
       2016 U.S. Dist. LEXIS 137839 (D.N.J. Oct. 4, 2016) ..................................16

In re EthiCare Advisors, Inc.,
       2020 U.S. Dist. LEXIS 144816 (D.N.J. Aug. 12, 2020) .............................6, 7

In re Namenda Direct Purchaser Antitrust Litig.,
       2017 U.S. Dist. LEXIS 139983 (S.D.N.Y. Aug. 30, 2017) ..........................16

In re Novo Nordisk Sec. Litig.,
       2021 U.S. Dist. LEXIS 66771 (D.N.J. Mar. 30, 2021) .................................15

Lexpath Techs. Holdings, Inc. v. Welch,
     2015 U.S. Dist. LEXIS 195899 (D.N.J. July 29, 2015) ................................ 14

Nidec Corp. v. Victor Co. of Japan,
      249 F.R.D. 575 (N.D. Cal. 2007) ..................................................................13

Pacitti v. Macy’s,
       193 F.3d 766 (3d Cir. 1999) ............................................................................ 6



                                                     - ii -
6991547.1
        Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 4 of 23 PageID: 4




TattleTale Portable Alarm Sys. v. Calfee, Halter & Griswold,
      2012 U.S. Dist. LEXIS 50102 (D.N.J. Apr. 10, 2012).................................... 7

Seven Z Enters. v. Giant Eagle, Inc.,
      2020 U.S. Dist. LEXIS 246426 (W.D. Pa.13


TQ Delta, LLC v. Comcast Cable Communications LLC, et al.,
     No. 15-cv-00611 (D. Del.)............................................................................... 1

Rules

Fed. R. Civ. P. 26 ....................................................................................................... 6
Fed. R. Civ. P. 34 .....................................................................................................16
Fed. R. Civ. P. 45 ........................................................................................... (passim)




                                                          - iii -
6991547.1
        Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 5 of 23 PageID: 5




        Pursuant to L.R. 7.1(d), TQ Delta, LLC (“TQ Delta”) respectfully submits this

Brief in support of its Motion to Compel Samsung Electronics America, Inc.

(“SEA”) to comply with the Rule 45 Subpoena to Produce Documents and Subpoena

for Testimony that TQ Delta served on SEA in this District on July 28, 2021

(collectively, the “Subpoenas”). Copies of the Subpoenas are attached as Exhibits

“A” and “B” hereto. As explained herein, SEA objected to providing any documents

or appearing for a deposition in response to the Subpoenas and has refused to do the

same.

I.      BACKGROUND

        TQ Delta’s patented inventions and technologies are used in leading products

and services worldwide. Relevant to this Motion, TQ Delta’s patent portfolio covers

technologies included in certain standard specifications issued by the Multimedia

over Coax Alliance (“MoCA Specifications”). The MoCA Specifications are

communications standards aimed at providing in-home media and data distribution

over coaxial cable.

        The Subpoenas are related to three combined Delaware civil actions captioned

TQ Delta, LLC v. Comcast Cable Communications LLC, et al., No. 15-cv-00611;

612; 615 (D. Del.) (the “underlying litigations”), that have been consolidated for

purposes of discovery. In the underlying litigations, TQ Delta claims that Comcast

Cable Communications, LLC (“Comcast”), CoxCom, LLC (“Cox”), and Time


                                          1
6991547.1
       Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 6 of 23 PageID: 6




Warner Cable Inc. and Time Warner Cable Enterprises LLC (“TWC”) (collectively

“Defendants”) infringe two TQ Delta patents, U.S. Patent Nos. 8,718,158 and

9,014,243 (“Patents-in-Suit”) by, at least, using and/or selling products, systems, and

methods that implement the MoCA Specifications.

        The underlying litigations concern, in part, MoCA products supplied to

Comcast, Cox, and TWC, by third-parties that are used by Comcast, Cox, and TWC

and/or provided by Comcast, Cox, and TWC to its customers. These products

include SEA products (“Samsung MoCA Products”) and products supplied by other

non-parties (“Non-Samsung MoCA Products”). Comcast, Cox and TWC also

infringe TQ Delta’s patents by, inter alia, using the Samsung MoCA Products and

Non-Samsung MoCA Products together in networks in order to provide services,

e.g., broadband and television services, to customers. SEA is not a party to the

underlying litigation and has never sought to intervene, despite the fact that the

underlying litigations have been pending for over six years.

        On July 28, 2021, TQ Delta served two Rule 45 Subpoenas on SEA, seeking

documents and testimony relating to the Samsung MoCA Products. Prior to serving

the Subpoenas on SEA, TQ Delta attempted to elicit the requested information from

the Defendants in the underlying litigation. However, the Defendants’ responses

have been incomplete or inaccurate, and it is believed that the Defendants do not

possess the requested technical information regarding the Samsung MoCA products.


                                          2
6991547.1
       Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 7 of 23 PageID: 7




        Notably, the Defendants, Comcast, Cox, and TWC, recently noticed a

Subpoena for the production of documents on SEA on September 3, 2021

(“Defendants’ Subpoena”) requesting similar documentation relating to the

Samsung MoCA Products. See Ex. D at Request Nos. 1-3, 7, 8. For example,

Defendants’ Subpoena requests:

        2.    Documents sufficient to show all of the technologies,
        capabilities, and components necessary to provide extended Wi-Fi
        coverage utilizing MoCA with the Accused Samsung Products.

        7. Documents and Things sufficient to show the steps, components,
        and/or equipment required to use the Accused Samsung Products to
        transmit or receive data using MoCA.

        8. Documents and Things relating to the implementation of the MoCA
        bin scrambler and MoCA byte scrambler, as set forth in the MoCA 1.0,
        1.1, and 2.0 Standards, including any reasons for such implementation.

Ex. D at p. 4-5 of Attachment A (Requests for Production of Documents). In

addition, the identified “Accused Samsung Products” in Defendants’ Subpoena

overlap with the Samsung MoCA Products identified in TQ Delta’s Subpoenas. Id.

        As customers of SEA for the Samsung MoCA Products, there would be no

need to subpoena such information from SEA if the Defendants’ were in possession

of the requested information. It is believed that the only party that can provide this

narrowly tailored technical information requested in the Subpoenas with any degree

of certainty is SEA, as the entity that supplied and provided product support for the

Samsung MoCA Products.


                                          3
6991547.1
       Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 8 of 23 PageID: 8




        SEA served Objections to the Subpoenas on August 11, 2021 (“SEA’s

Objections”). Exhibit “C” hereto. Following service of SEA’s objections, the parties

held two telephone conferences, on August 24, 2021 and September 2, 2021, in

which counsel for the parties met and conferred regarding the Subpoenas.

        During the August 24, 2021 conference, SEA summarized its objections as

follows:

      (1) SEA alleged that the requested discovery period of July 2009-December

2020 is unreasonable;

      (2) SEA alleged that the named Defendants should be in possession of the

requested information and that it is unreasonable to request such information from

SEA;

      (3) SEA alleged that another Samsung entity, Samsung Electronics Co., Ltd.

based in Korea (“Samsung Korea”), is in possession of at least some of the requested

documents because Samsung Korea manufacturers the Samsung MoCA Products

which SEA sells and provides support for within the U.S.; and

      (4) SEA alleged that even if SEA was in possession of the requested

documents, it would be difficult to determine where the requested documents are

maintained because SEA’s set top box division no longer exists.

        In a good faith effort to reduce any alleged burden on SEA, TQ Delta offered

to narrow its requests for production as follows:


                                          4
6991547.1
       Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 9 of 23 PageID: 9




        First, TQ Delta offered to limit the scope of “Samsung MoCA Products” to

the specifically identified products set forth in Par. 25 of its Subpoena requesting the

production of documents, Exhibit A hereto. Second, TQ Delta requested that SEA

produce the following, more specifically defined categories of documents relating to

the Samsung MoCA Products:

        1. Technical Documents for the Samsung MoCA Products: schematics,
           block diagrams, device specifications, parts lists, and operator/carrier user
           guides (e.g. guides describing how the operators/carrier provisions or
           configures or manages the Samsung MoCA Products).

        2. MoCA Chips for the Samsung MoCA Products: documents sufficient
           to identify the chip/complete chipset (serial no., model no., MAC/PHY,
           etc.) that provides the MoCA functionality and the manufacturer of such
           chips/chipsets.

        3. Firmware Releases for the Samsung MoCA Products: documents
           sufficient to identify the firmware release numbers for the Samsung MoCA
           products, as sold and as later updated, which likely can be obtained from
           the firmware release notes.

See Ex. E, Aug. 30, 3031 Letter.

        A final meet and confer conference was held between counsel for TQ Delta

and SEA on September 2, 2021 during which SEA repeated its objections and stated

that it maintained its position that it would not produce documents in response to the

Subpoenas.

        The parties have been unable to reach an agreement. As discussed herein, TQ

Delta submits that SEA’s foregoing objections do not justify a failure to conduct a

reasonable investigation for, and the production of, documents in response to TQ

                                            5
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 10 of 23 PageID: 10




Delta’s Subpoenas which SEA should be in possession of or have access to as seller

and support provider of the Samsung MoCA Products.

        It is respectfully submitted that this minimal information should not impose

any undue burden on SEA. As a seller and support provider of the Samsung MoCA

Products in the U.S., it is believed that SEA either has the foregoing requested

information or has access to the foregoing information. There is no valid explanation

how SEA could sell and provide support for the Samsung MoCA products without

this minimal, high-level technical information.

        Because of impending discovery and infringement contention deadlines in the

underlying litigation, TQ Delta is required to seek the Court’s relief and submits this

Motion to Compel SEA’s compliance with the Subpoenas.

II.     LEGAL STANDARD

        “Pursuant to Federal Rule of Civil Procedure 45, a party has a general right to

subpoena any person to produce relevant documents during the course of litigation.”

In re EthiCare Advisors, Inc., No. 20-1886 (WJM), 2020 U.S. Dist. LEXIS 144816,

*5 (D.N.J. Aug. 12, 2020). “The permissible scope of discovery under Rule 45 is the

same as under Rule 26(b).” Id. (citation omitted). “It is ‘well recognized that the

federal rules allow broad and liberal discovery.’” Id. (quoting Pacitti v. Macy’s, 193

F.3d 766, 777-78 (3d Cir. 1999).




                                           6
6991547.1
       Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 11 of 23 PageID: 11




        Rule 45(d)(2)(B) permits the service of written objections to a subpoena. The

same rule expressly authorizes the filing of a motion to comply with a subpoena: “If

an objection is made, the following rules apply: (i) At any time, on notice to the

commanded person, the serving party may move the court for the district where

compliance is required for an order compelling production or inspection.”

        “The court has broad discretion regarding the enforcement of subpoenas.”

TattleTale Portable Alarm Sys. v. Calfee, Halter & Griswold, No. 11-7013(JLL),

2012 U.S. Dist. LEXIS 50102, *8 (D.N.J. Apr. 10, 2012). In assessing the

reasonableness of a subpoena, the Court balances several factors:

        (1) the relevance; (2) the need of the party for the documents; (3) the
        breadth of the document request; (4) the time period covered by it; (5)
        the particularity with which the documents are described; (6) the burden
        imposed; and (7) the subpoena recipient’s status as a nonparty to the
        litigation.

In re EthiCare Advisors, Inc., 2020 U.S. Dist. LEXIS 144816 at **6-7.

III.    ARGUMENT

        As described above, in a good faith effort to limit any burden on SEA, TQ

Delta has attempted to narrow the scope of its Subpoena for the production of

documents to the following three categories of information:

        1. Technical Documents for the Samsung MoCA Products (Ex. A, Request
           Nos. 1-5).

        2. Documents sufficient to identify the chip/complete chipset that provides
           the MoCA functionality for Samsung MoCA Products and the
           manufacturer of such chips/chipsets (Ex. A, Request Nos. 3 and 9).

                                           7
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 12 of 23 PageID: 12




        3. Documents sufficient to identify firmware releases related to MoCA
           functionality for the Samsung MoCA Products (Ex. A, Request Nos. 9-
           12).

        SEA refuses and objects to producing any documents. For the reasons stated

herein, SEA does not provide sufficient bases to refuse to search for and produce the

requested documents in response to the Subpoenas.

        A.    TQ Delta’s Subpoena Are Reasonable And Do Not Impose Undue
              Burden

        SEA should be compelled to produce TQ Delta’s requested documents

because the Subpoena complies with Rule 45 and TQ Delta would be prejudiced if

SEA does not produce the documents. Additionally, as set forth below, TQ Delta’s

Subpoenas are reasonable under the balance of factors considered by this Court.

              1. First Factor: Relevance

        The requested documents are relevant. The requested documents include

schematics, block diagrams, device specifications, parts lists, operator/carrier user

guides, documents identifying chips/chipsets, and documents identifying firmware

release numbers that are relevant to the MoCA functionality of the Samsung MoCA

Products. The Patents-in-Suit in the underlying litigation are directed to MoCA

technologies included in the MoCA Specifications. These documents will confirm

TQ Delta’s belief that the alleged infringing set top box products (i.e., Samsung




                                           8
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 13 of 23 PageID: 13




MoCA Products) provided by SEA to the Defendants operate in accordance with the

relevant MoCA standards and infringe TQ Delta’s Patents-in-Suit.

              2.    Second Factor: Need of the Party for the Documents

        The requested documents are essential to this matter. As a seller and support

provider of the Samsung MoCA Products in the U.S., it is believed that SEA has the

foregoing information or has access to the foregoing information. TQ Delta has

made reasonable efforts to obtain these documents from the named Defendants in

discovery in this case; however, the Defendants have either not provided the

responsive information or have provided incomplete or inaccurate information that

can only be verified through SEA’s records.

        The need for this information is evidenced by the fact that the Defendants,

Comcast, Cox, and TWC, recently noticed a subpoena for the production of

documents on SEA on September 3, 2021. The Defendants’ Subpoena requests

similar documentation relating to the Samsung MoCA Products. See Ex. D at

Request Nos. 1-3, 7, 8. As a customers of SEA for the Samsung MoCA Products,

there would be no need to subpoena such information from Samsung if the

Defendants’ were in possession of the requested information.

              3.    Third Factor: Breadth of the Requested Documents

        The documents requested are appropriately narrow. As previously described,

through the meet and confer process, TQ Delta has made a good faith attempt to


                                          9
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 14 of 23 PageID: 14




narrow the scope of its requests to three specific categories of information relating

to specifically identified Samsung MoCA Products. Moreover, these documents are

believed to be high-level, commonplace documents that SEA possesses and

uses/used in its normal course of business to provide product support. TQ Delta is

not asking SEA to fish for obscure documents.

              4.    Fourth Factor: Time Period Covered by the Requests

        TQ Delta is seeking documents to cover the only time period of July 2009

through November 2020. Although infringement period is May 2014 to November

2020, the time period used for the request for documents appropriately begins in

2009 because the infringing set top boxes that were in use in 2014 could have been

sold to Defendants by SEA at least as early as 2009. It is noted that the Defendants’

Subpoena requests certain documentation relating to the Samsung MoCA Products

from SEA over an even longer period of time, from 2007-2020. Ex. D at Requests

4, 5. Thus, the more limited period of time in which TQ Delta is seeking documents

is believed to accurately reflect the relevant time period and is less burdensome than

the request made by the Defendants.

              5.    Fifth Factor: Particularity of the Requests

        The requests are described with particularity. Additionally, TQ Delta

specifically narrowed the information and documents requested during its meet and

confers with SEA. TQ Delta provided sufficient detail so that SEA’s search for the


                                         10
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 15 of 23 PageID: 15




requested documents would not result in an overly broad or unduly burdensome

search.

              6.     Sixth Factor: Burden Imposed by the Requests

        The requests are not overly burdensome. TQ Delta requested particular

higher-level, commonplace documents containing important information for the

underlying litigations. There are 13 similarly situated third-parties that make set top

boxes (SEA being one of them) that TQ Delta sought discovery from and of those

13 third-parties, 11 have produced responsive material through the course of

discovery demonstrating the reasonableness of the TQ Delta’s requests.

              7. Seventh Factor: The Recipient’s Status as a Non-Party

        SEA is a non-party, but an important non-party as the entity sold and provided

support for the Samsung MoCA Products accused of infringing the Patents-in-Suit.

SEA is likely the only party that has accurate technical information that is relevant

to TQ Delta’s case-in-chief.

        For the foregoing reasons, the Subpoenas should be enforced.

        B.    SEA’s Contention that the Operators/Defendants Possess the
              Requested Documents is Factually Inaccurate and does not Justify
              its Refusal to Comply with the Subpoenas

        SEA contends that the operators, i.e. Defendants, are in possession of the

requested documents. More specifically, SEA alleges the Defendants possess the

Technical Documents for the Samsung MoCA Products and documents sufficient to


                                          11
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 16 of 23 PageID: 16




identify the chips/chipsets and Firmware releases that provide MoCA functionality

for the Samsung MoCA Products, and therefore, SEA is not required to search for

or produce the requested documents.

        SEA’s argument fails for at least the reason that the Defendants’ Subpoena,

noticed on September 3, 2021, requests similar documentation relating to the

Samsung MoCA Products. See Ex. D at Request Nos. 1-3, 7, 8. As a customers of

SEA for the Samsung MoCA Products, there would be no need to subpoena such

information from Samsung if the Defendants’ were in possession of the requested

information. Cleary, the Defendants do not have the requested documents.

        Notwithstanding, even if the named Defendants were in possession of some

of the requested documents, it does not relieve Samsung of its duty to search for and

produce the requested documents. With respect to the Technical Documents, SEA

argues      that   the   Samsung   MoCA        Products   are   made   according   to

specifications/guidelines provided by the Defendants. Therefore, Samsung believes

the Defendants are in possession of any relevant Technical Documents for the

Samsung MoCA Products. However, TQ Delta is seeking documents relating to

MoCA functionality with respect to the finished Samsung MoCA Products, and not

just the initial requirements documents that the Defendants may have submitted to

SEA. As the provider of the Samsung MoCA Products, it is believed that SEA is in

possession of these documents. SEA also contends that the Defendants are in


                                          12
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 17 of 23 PageID: 17




possession of documents that identify firmware, driver, or software releases relating

to MoCA functionality because the Defendants received the firmware releases from

SEA. However, SEA is the party responsible for pushing out firmware releases, and

would by the only party with accurate and complete information.

        SEA cites Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575 (N.D. Cal.

2007) and Glass Egg Digital Media v. Gameloft, Inc., 2019 U.S. Dist. LEXIS

149896 (N.D. Cal. Sept. 3, 2019) to support its contention that the subpoena is

improper because it seeks information that should be obtained from the parties –

namely, Defendants. Ex. C at General Objection 2. The present matter is

distinguishable from Nidec and Glass Egg Digital Media because the Defendants

are not in possession of the vast majority of the discovery sought from SEA and the

information Defendants did provide is incorrect and incomplete. Again, there would

be no reason to issue the Defendants’ Subpoena to SEA if the Defendants were in

possession of such documentation. Samsung should be compelled to produce these

documents which are not in Defendants possession. See Seven Z Enters. v. Giant

Eagle, Inc., No. 2:17:CV-740, 2020 U.S. Dist. LEXIS 246426, at *13 (W.D. Pa.

Mar. 6, 2020) (denying motion to quash where significant portion of the information

was in possession of the nonparty).

        Moreover, information received from each Defendant has been contradictory

or incorrect. For example, some of the Defendants provided version numbers for the


                                         13
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 18 of 23 PageID: 18




same product that have different numbers and formats. The requested SEA

documents are needed to verify and correct the inconsistent and contradictory

information Defendants provided. See Lexpath Techs. Holdings, Inc. v. Welch, No.

13-5379 (PGS) (LHG), 2015 U.S. Dist. LEXIS 195899, **11-12 (D.N.J. July 29,

2015) (determining defendants had right to verify information provided by plaintiff

through non-party discovery); Gerawan Farming v. Prima Bella Produce, Inc., No.

1:10-cv-00148 LJO JLT, 2011 U.S. Dist. LEXIS *9 (E.D. Cal. May 18, 2011)

(determining non-party discovery was needed to verify information provided by a

party).

        C.    SEA’s Contention that it is Difficult to Search for the Requested
              Documents is not a Basis for Refusal to Comply with the Subpoenas

        As previously stated, SEA asserts it may not be in possession of the requested

documents because (1) Samsung Korea (the parent of SEA) makes the Samsung

MoCA Products while SEA sells and supports the products, and (2) SEA’s set top

box division no longer exists. This argument is without merit.

        Regardless of whether another Samsung entity manufacturers the Samsung

MoCA Products or if a division no longer exists, it is not a sufficient basis to refuse

to search for and produce the requested documents in response to the Subpoenas.

Fed. R. Civ. P. 45; Harris v. City of Philadelphia, 47 F.3d 1311, 1324 (3d Cir. 1995)

(a nonparty must take “reasonable steps to comply”). Rule 45 requires production of

documents that is in the subpoenaed person’s “possession, custody, or control.” Fed.

                                          14
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 19 of 23 PageID: 19




R. Civ. P. 45(a)(1)(A)(iii). “For purposes of this rule, control has been found where

a party has the legal right to obtain the documents on demand.” In re Novo Nordisk

Sec. Litig., 2021 U.S. Dist. LEXIS 66771, *14-15 (D.N.J. Mar. 30, 2021). SEA does

not assert that it does not have the legal right to obtain the documents requested.

SEA’s objection is based solely on speculation of what may not be in its possession.

SEA must do more than rely on unsupported claims in order to take “reasonable

steps to comply” with the subpoena. Harris, 47 F.3d at 1324.

        As a seller and support provider for the Samsung MoCA Products, it is

believed that SEA is in possession of or control of the requested documents. For

example, the enclosed Power of Attorney was submitted to the FCC relating to at

least one of the Samsung MoCA Products (SX022ANM) identified in the

Subpoenas, and identified Samsung Electronics America, Inc. as the Applicant. See

Ex. F (https://fccid.io/A3LSX022AN). It appears that at least some of the requested

information, such as “Schematics,” “Operational Description,” “Parts List,” and

“Block Diagram,” were confidentially submitted to the FCC and in SEA’s

possession.

        Moreover, the parent-subsidiary relationship of SEA and Samsung Korea

does not excuse SEA from searching and producing requested documents. See Fed.

R. Civ. P. 45, Notes of Advisory Committee on 1991 Amendments (“The non-party

witness is subject to the same scope of discovery under this rule as that person would


                                         15
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 20 of 23 PageID: 20




be as a party to whom a request is addressed pursuant to Rule 34.”); Camden Iron &

Metal, Inc. v. Marubeni Am. Corp., 138 F.R.D. 438, 441-44 (D.N.J. 1991) (wholly-

owned subsidiary found to have control over parent corporation’s documents

because the subsidiary could obtain documents in the normal course of business and

because both entities acted as one in the underlying transaction); In re Namenda

Direct Purchaser Antitrust Litig., No. 15 Civ. 7488 (CM) (JCF), 2017 U.S. Dist.

LEXIS 139983, *23 (S.D.N.Y. Aug. 30, 2017) (compelling nonparty subsidiary to

produce documents from foreign parent where the subsidiary was able to obtain

documents from its parent corporation). SEA must still produce documents within

its control. “Courts within the Third Circuit have broadly interpreted ‘control’ in the

context of document production.” In re Benicar (Olmesartan) Prods. Liab. Litig.,

No. 15-2606 (RBK/JS), 2016 U.S. Dist. LEXIS 137839, **216-17 (D.N.J. Oct. 4,

2016) (citation omitted). “Control is present for the purpose of document production

when a party can obtain document production from the related entity to meet its

business needs.” Id. “A company’s ability to demand and have access to documents

in the normal course of business gives rise to the presumption that such documents

are in the litigation corporation’s control.” Id. at 217 (citation omitted). SEA sells

the products Samsung Korea makes. This type of relationship requires interaction

on a routine basis and strongly suggests SEA can obtain documents from Samsung

Korea to meet its business needs. SEA is in control of the requested documents, and


                                          16
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 21 of 23 PageID: 21




the Court should compel SEA to search for and produce these documents. See id.

(determining US company had control over related European company because US

company could obtain the European company’s documents in the normal course of

their business).

        TQ Delta believes that SEA is in possession of or control of the requested

documents, and therefore, SEA should be compelled to search and produce the

requested documents.

        D.    SEA Should be Compelled to Appear for its Deposition after it
              Produces the Requested Documents

        SEA has refused to appear for a deposition based on the same objections it

made to TQ Delta’s requests for production. See Ex. C at p. 2-3, 10-12. To the

extent that SEA is compelled to produce the documents requested herein, Samsung

also requests that the Court order SEA to appear for its deposition with ten (10) days

following its production of documents.




                                         17
6991547.1
      Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 22 of 23 PageID: 22




IV.     CONCLUSION

        For the foregoing reasons, TQ Delta respectfully requests that the Court grant

its Motion to Compel and order SEA to fully respond to the Subpoenas within 7 days

of the Court’s order, and to appear for its deposition within ten (10) days after such

production.

                                            Respectfully Submitted,

 Dated: September 7, 2021                   By: /s/ Ryan W. O’Donnell
                                            Ryan W. O’Donnell
                                            VOLPE KOEING
                                            830 Bear Tavern Road, Suite 303
                                            Ewing, NJ 08628
                                            Phone: (609) 924-0109
                                            E-mail: RODonnell@vklaw.com

                                            Attorneys for Movant
                                            TQ Delta, LLC




                                          18
6991547.1
    Case 2:21-cv-16580 Document 1 Filed 09/07/21 Page 23 of 23 PageID: 23




                 CERTIFICATION PURSUANT TO L.R. 37.1

      The undersigned counsel for movant, TQ Delta, LLC, hereby certifies that it

conferred with counsel for Samsung Electronics America, Inc., Jordan Flournoy, on

by telephone conferences on August 24, 2021 and September 2, 2021 in a good faith

effort to resolve by agreement the issues raised by the Motion without the

intervention of the Court and that the parties have been unable to reach agreement.

      I certify under penalty of perjury that the foregoing is true and correct.

                                            Respectfully Submitted,

Dated: September 7, 2021                    By: /s/ Ryan W. O’Donnell
                                               Ryan W. O’Donnell
                                               VOLPE KOEING
                                               830 Bear Tavern Road, Suite 303
                                               Ewing, NJ 08628
                                               Phone: (609) 924-0109
                                               E-mail: RODonnell@vklaw.com
